Per Curiam:
The learned judge below held that he had jurisdiction of the subject-matter of this controversy, notwithstanding it was real estate situated in West Yirginia, from the fact that the parties, plaintiffs and defendant, were residents of the county of Allegheny. He dismissed the bill, however, upon the ground that it was an ejectment bill, and that the plaintiffs had an adequate remedy at law, either by an action of ejectment in the courts of West Yirginia, or in an action at law for damages, and cited Stewart’s Appeal, 78 Pa. 88. We entirely agree with the conclusion of the learned judge, and are not disposed to criticise his reasons therefor, further than to say that, while it is true the residence of all the parties in the county of Allegheny gave the court jurisdiction over them, the fact of the subject-matter of the controversy being real estate situate in another state rendered the exercise of such jurisdiction of at least doubtful propriety. While the proceeding was in form a bill in equity, it was in substance a possessory action, involving the title to real estate. In such case a decree of this court could only affect the persons of the litigants; it could not control the title or possession of a tract of land in West Yirginia.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.